DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOSEPH PRANEVICIUS,
                            Appellant,

                                    v.

      SMITH & SONS CONSTRUCTION COMPANY OF FLORIDA,
              LLC, a Florida limited liability company,
                              Appellee.

                              No. 4D17-3355

                          [October 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE-15-
017012.

  J. David Huskey, Jr., of McGee & Huskey, P.A., Fort Lauderdale, for
appellant.

  Paul J. Kneski of Law Offices of Paul J. Kneski, P.A, Plantation, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.